DISMISS and Opinion Filed January 8, 2020




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00840-CV

                      RICK MILTEER, Appellant
                                V.
      PARK VENTURE ENDOSCOPY CENTER L.L.C. ASSUMED NAME
PRESTON CROSSING ENDOSCOPY CENTER; ANNA CHRISTEN SCOGGIN, R.N.;
            DIGESTIVE HEALTH ASSOCIATES OF TEXAS, P.A.;
       DR. YAMINI KAVITHA MADDALA; DR. RAVI CHITTAJALLU;
METROPLEX ANESTHESIA CONSULTANTS P.L.L.C.; JOHN HENRY THOMAS, III,
     R.N.; AND BOGDAN NICOLAIE STANEI-STANESCU, R.N., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-18465

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Appellant appeals from the trial court’s July 11, 2019 and August 15, 2019 orders granting

Park Venture Endoscopy Center L.L.C. Assumed Name Preston Crossing Endoscopy Center,

Anna Christen Scoggin, R.N., Digestive Health Associates of Texas, P.A., Dr. Yamini Kavitha

Maddala, Dr. Ravi Chittajallu, and Metroplex Anesthesia Consultants P.L.L.C.’s motions to

dismiss for failure to file an expert report in a healthcare liability claim. See TEX. CIV. PRAC. &

REM. CODE ANN. § 74.351(b). The Court questioned its jurisdiction over this appeal because

appellant’s claims against two defendants remain pending and the challenged orders did not appear
appealable. The Court requested the parties file letter briefs addressing the jurisdictional issues.

The parties complied.

           Generally, appellate courts have jurisdiction only over appeals from final judgments and

certain interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a). A final judgment is one

that disposes of all parties and claims. See id.

           Appellant sued eight defendants. By two separate motions, six of the defendants sought

dismissal for failure of appellant to file an expert report in a healthcare liability claim. See TEX.

CIV. PRAC. & REM. CODE ANN. § 74.351(b).

           The appealed orders do not constitute a final judgment because appellant’s claims against

two defendants remain pending. See Lehmann, 39 S.W.3d at 195. Moreover, the orders granting

the motions to dismiss are not appealable interlocutory orders. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(a)(9) (permitting interlocutory appeal of order denying dismissal based on failure

to serve an expert report); Fisher v. Med. Ctr. of Plano, No. 05-01441-CV, 2015 WL 73441, at *2

(Tex. App.—Dallas Jan. 6, 2015, no pet.) (mem. op.) (dismissing appeal for want of jurisdiction

of interlocutory order granting dismissal for failure to file expert report). Although appellant filed

a letter brief, nothing therein demonstrates that this Court has jurisdiction over this appeal.1




      1
        In their letter brief, appellees assert the interlocutory orders are properly reviewable under section 51.014(a)(10). See TEX. CIV. PRAC. &
REM. CODE ANN. § 51.014(a)(10). That section permits an appeal from an order that grants relief sought by a motion under section 74.351(l) which
concerns the adequacy of an expert report. See id. 74351(l). The motions to dismiss filed below addressed the absence, not adequacy, of an expert
report. For this reason, section 51.014(a)(10) is inapplicable.

                                                                      –2–
       The trial court’s orders constitute neither a final judgment nor appealable interlocutory

orders. Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE


190840F.P05




                                               –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 RICK MILTEER, Appellant                           On Appeal from the 116th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00840-CV        V.                      Trial Court Cause No. DC-18-18465.
                                                   Opinion delivered by Chief Justice Burns.
 PARK VENTURE ENDOSCOPY                            Justices Whitehill and Molberg
 CENTER L.L.C. ASSUMED NAME                        participating.
 PRESTON CROSSING ENDOSCOPY
 CENTER; ANNA CHRISTEN SCOGGIN,
 R.N.; DIGESTIVE HEALTH
 ASSOCIATES OF TEXAS, P.A.; DR.
 YAMINI KAVITHA MADDALA; DR.
 RAVI CHITTAJALLU; METROPLEX
 ANESTHESIA CONSULTANTS,
 P.L.L.C.; JOHN HENRY THOMAS, III,
 R.N.; AND BOGDAN NICOLAIE
 STANEI-STANESCU, R.N., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees PARK VENTURE ENDOSCOPY CENTER L.L.C.
ASSUMED NAME PRESTON CROSSING ENDOSCOPY CENTER; ANNA CHRISTEN
SCOGGIN R.N.; DIGESTIVE HEALTH ASSOCIATES OF TEXAS, P.A.; DR. YAMINI
KAVITHA MADDALA; DR. RAVI CHITTAJALLU; METROPLEX ANESTHESIA
CONSULTANTS, P.L.L.C.; JOHN HENRY THOMAS, III, R.N.; AND BOGDAN NICOLAIE
STANEI-STANESCU, R.N. recover their costs of this appeal from appellant RICK MILTEER.


Judgment entered January 8, 2020




                                             –4–